


COURT OF APPEAL FOR ONTARIO

CITATION:
Dynes v. Standard
    Life Assurance Company, 2012 ONCA 191

DATE: 20120323

DOCKET: C54439

Cronk and Epstein JJ.A. and Strathy J. (
ad hoc
)

BETWEEN

Joseph W. Dynes

Plaintiff (Appellant)

and

The Standard Life Assurance Company

Defendant (Respondent)

Kirk F. Stevens, for the appellant

Bennardina Scaccia and Lazina Khan, for the respondent

Heard and released orally: March 19, 2012

On appeal from the order of Justice T. David Little of
    the Superior Court of Justice, dated September 28, 2011.

ENDORSEMENT

[1]

The appellant appeals from the order of T.D. Little J. of the
    Superior Court of Justice, dated September 28, 2011, dismissing his action for
    delay on motion by the respondent insurer.

[2]

The motion judge held that: the appellants delay in advancing
    this litigation was inordinate and inexcusable; the delay gave rise to a
    presumption of prejudice and, in the circumstances, also occasioned actual prejudice
    to the respondent, resulting in a serious risk that a fair trial could not be
    obtained; and the appellant had failed to advance any acceptable explanation
    for the delay.

[3]

We see no basis upon which to interfere with the motion judges
    decision to dismiss this action for delay.

[4]

The pertinent chronology of events, in brief, is as follows.

[5]

The appellant sued the respondent in November 2002 for damages
    for alleged breach of contract relating to weekly indemnity benefits and long-term
    disability income benefits. The respondents statement of defence was delivered
    in March 2003. The respondent defended the action in part on the basis that the
    appellant did not meet the definition of disability under the applicable
    insurance policy or the requirement for ongoing proof of continuing disability.
    Discoveries were scheduled on at least two occasions but, each time, were
    cancelled at the request of the appellants counsel.

[6]

The appellant declared personal bankruptcy in 2005. After the
    date of his bankruptcy, he took no action to add the Trustee in Bankruptcy as a
    party to the lawsuit, although his counsel, on more than one occasion,
    confirmed with the respondents counsel that a pleadings amendment would be
    sought to permit the action to proceed.

[7]

The appellant was discharged from bankruptcy on May 21, 2007. However,
    even then no steps were taken to advance the action, notwithstanding repeated
    requests by the respondents counsel that this occur. Throughout, the appellant
    provided virtually no medical information or documentation in support of his
    ongoing disability claim. Ignoring ongoing requests from the respondents
    counsel, the clinical notes and records of the appellants family doctor were
    not provided to the respondent until August 2011 and information regarding the
    appellants Canada Pension Plan receipts was only provided after service of the
    respondents dismissal motion.

[8]

In the result, essentially no progress was made in this action
    after the exchange of pleadings in the spring of 2003. More than seven years passed
    before the parties re-engaged in respect of the action.

[9]

The test for dismissal of an action for delay is well
    established: see
Armstrong v. McCall
(2006), 213 OAC 229 (C.A.), at
    paras. 11-12.

[10]

The appellant acknowledges that a presumption of prejudice arises
    in the face of the litigation delay in this case. He argues, however, that the
    presumption is rebutted because this is not the type of case where the evidence
    of the appellants alleged ongoing disability is prone to erosion. He also
    stresses that the respondent never complained of prejudice.

[11]

We would not give effect to this argument.

[12]

As we have said, this is a claim for damages for the denial of
    ongoing indemnity and disability benefits. Contrary to the appellants
    assertion that the motion judge misapprehended the nature of the appellants
    claim, the motion judge correctly recognized that, as pleaded, the appellants
    underlying claim involved a possible evolving medical condition. The
    appellants conduct in failing to move the action forward and in failing to
    produce medical evidence of his claimed disability, for more than seven years,
    prevented the respondents early assessment of the basis for and the strength
    of the appellants disability claim, over time. This opportunity has been forever
    lost. In addition, in our view, it cannot be said that any possible relevant
    non-medical evidence bearing on the appellants disability necessarily
    survives.

[13]

Further, no explanation was advanced by the appellant for the
    delay. Importantly, the record reveals that despite what we regard as persistent
    communication by the respondents counsel with the appellants counsel in an
    effort to reactivate the matter, and demanding the production of medical information
    or documentation by the appellant, no steps were taken by the appellant from at
    least May 2007 (when he was discharged from bankruptcy) to October 2010, when
    the respondents counsel advised that the respondent was considering a dismissal
    motion. There is simply no explanation on this record for this lengthy delay.

[14]

The appellant argues that the respondents participation in a
    November 2010 meeting when the possibility of a settlement appears to have been
    discussed indicates that the respondent had no complaint of any prejudice
    occasioned by the delay.

[15]

We see nothing on the record establishing that, by participating
    in the meeting in question, the respondent intended to, or in fact did, abandon
    its right to rely on the appellants delay and the attendant presumption of
    prejudice to the respondents defence of the action and its right to a fair
    trial.

[16]

Accordingly, notwithstanding Mr. Stevens able submissions on
    behalf of the appellant, and for reasons that differ in part from those of the
    motion judge, we agree that the delay in this case warranted dismissal of the
    action.

[17]

For the reasons given, the appeal is dismissed. The respondent is
    entitled to its costs of the appeal, fixed in the total amount of $6,000,
    inclusive of disbursements and all applicable taxes.

Signed:        E. A. Cronk J.A.


G. J.
    Epstein J.A.


G.
    Strathy J. (ad hoc)


